406 F.2d 1330
70 L.R.R.M. (BNA) 2880
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ALLEGHENY MINING CORPORATION, Respondent.
No. 12791.
United States Court of Appeals Fourth Circuit.
Argued March 5, 1969.Decided March 7, 1969.

Marcel Mallet-Prevost, Asst. Gen. Counsel, John D. Burgoyne, Atty., N.L.R.B., Washington, D.C., for petitioner.
Charles V. Wehner, Kingwood, W. Va., Lacy I. Rice, Jr., John M. Miller, Martinsburg, W. Va., for respondent.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
We think the decision and order of the National Labor Relations Board is supported by substantial evidence and accordingly it will be


2
Enforced.